Case 1:18-cv-01754-STV Document 29 Filed 03/20/19 USDC Colorado Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 18-cv-01754-STV

UNITED STATES OF AMERICA,

                     Plaintiff,
v.

1.     2519 COUNTY ROAD 210, RIFLE, COLORADO; and
2.     8000 COUNTY ROAD 313, NEW CASTLE, COLORADO,

                Defendants.
_____________________________________________________________________

 UNOPPOSED MOTION TO DISMISS DEFENDANT 8000 COUNTY ROAD 313, NEW
                          CASTLE, COLORADO
_____________________________________________________________________

       COMES NOW the United States of America (the "United States"), by and through

United States Attorney Jason R. Dunn and Assistant United States Attorney Laura B.

Hurd, and pursuant to Federal Rule of Civil Procedure 41(a)(2) moves this Court to order

the dismissal of defendant 8000 County Road 313, New Castle, Colorado without

prejudice from this forfeiture action. In support, the United States sets forth the following:

       1.     On July 10, 2018, the United States filed its Verified Complaint for Forfeiture

In Rem. (Doc. 1).

       2.     The facts and verification as set forth in the Verified Amended Complaint

provided probable cause for seeking forfeiture of defendant 8000 County Road 313, New

Castle, Colorado, and the filing of the Verified Complaint for Forfeiture In Rem.

       3.     The United States has received a net equity analysis, which takes into

account the payoff amount that the United States received from the lienholder for
Case 1:18-cv-01754-STV Document 29 Filed 03/20/19 USDC Colorado Page 2 of 4




defendant 8000 County Road 313, New Castle, Colorado. The recent net equity analysis

indicated that the property has insufficient equity, and based on that analysis, expending

additional governmental resources would not be in the interest of justice in this case.

       4.     The dismissal of defendant 8000 County Road 313, New Castle, Colorado

does not affect the other defendant real property in this case.

       5.     The United States will release its Lis Pendens as to defendant 8000 County

Road 313, New Castle, Colorado, upon dismissal from this action.

       6.     In addition, the undersigned counsel has consulted with counsel for

claimants Heung Yu Wong, Choi Ling Ching, and Sai Rong Cheng, as well as counsel for

Guild Mortgage Company, and there is no opposition to the United States’ Motion.

       WHEREFORE, the United States moves this Court for an order dismissing, without

prejudice, defendant 8000 County Road 313, New Castle, Colorado, from this action for

the reasons set forth above, and for a Certificate of Reasonable Cause pursuant to 28

U.S.C. § 2465.

       DATED this 20th day of March 2019.

                                                 Respectfully submitted,

                                                 JASON R. DUNN
                                                 United States Attorney

                                            By: s/ Laura B. Hurd
                                                Laura B. Hurd
                                                Assistant U.S. Attorney
                                                U.S. Attorney’s Office
                                                1801 California St., Ste 1600
                                                Denver, Colorado 80202
                                                Telephone: (303) 454-0100
                                                E-mail: laura.hurd@usdoj.gov
                                                Attorney for the United States
Case 1:18-cv-01754-STV Document 29 Filed 03/20/19 USDC Colorado Page 3 of 4
Case 1:18-cv-01754-STV Document 29 Filed 03/20/19 USDC Colorado Page 4 of 4




                             CERTIFICATE OF SERVICE

       I hereby certify that on this 20th day of March, 2019, I electronically filed the
foregoing with the Clerk of Court using the ECF system which will send notice to all
counsel of record.

                                               s/ Jasmine Zachariah
                                               FSA Data Analyst
                                               U.S. Attorney’s Office
